 



Exhibit 10.16
AMENDMENT NO. 7 TO LOAN AGREEMENT
     This Amendment No. 7 (the “Amendment”) dated as of March 31, 2006 between
Bank of America, N.A. (“the Bank”) and Sport Chalet, Inc. (the “Borrower”).
RECITALS
A. The Bank and the Borrower entered into a certain Business Loan Agreement
dated as of June 19, 1998 (together with any previous amendments, the
“Agreement”).
B. The Bank and the Borrower desire to amend the Agreement.
AGREEMENT
1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.
2. Amendments. The Agreement is hereby amended as follows:
2.1 Paragraph 8.9 of the Agreement is amended to read in its entirety as
follows:
“8.9 Capital Expenditures. Not to spend or incur obligations (including the
amount of any capital leases but excluding landlord reimbursements) to acquire
fixed assets for more than Nineteen Million Dollars ($19,000,000) in any single
fiscal year on a consolidated basis.”
     3. Representations and Warranties. When the Borrower signs this Amendment,
the Borrower represents and warrants to the Bank that: (a) there is no event
which is, or with notice or lapse of time or both would be, a default under the
Agreement except those events, if any, that have been disclosed in writing to
the Bank or waived in writing by the Bank (b) the representations and warranties
in the Agreement are true as of the date of this Amendment as if made on the
date of this Amendment, (c) this Amendment does not conflict with any law,
agreement, or obligation by which the Borrower is bound, and (d) if the Borrower
is a business entity or a trust, this Amendment is within the Borrower’s powers,
has been duly authorized, and does not conflict with any of the Borrower’s
organizational papers.
4. Effect of Amendment. Except as provided in this Amendment, all of the terms
and conditions of the Agreement shall remain in full force and effect.
5. Counterparts. This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.
6. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 



--------------------------------------------------------------------------------



 



This Amendment is executed as of the date stated at the beginning of this
Amendment.

             
 
                BANK:    
 
                Bank of America, N.A.    
 
           
 
  By:   /s/ Matthew Koenig    
 
           
 
      Matthew Koenig, Senior Vice President    
 
                BORROWER:    
 
                Sport Chalet, Inc.    
 
           
 
  By:   /s/ Howard Kaminsky    
 
           
 
      Howard K. Kaminsky, Executive Vice
President-Finance, Chief Financial Officer
and Secretary    

 